            Case MDL No. 2997 Document 86 Filed 04/07/21 Page 1 of 1




                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


In re: Baby Food Marketing, Sales                    MDL No.: 2997
Practices and Products Liability Litig.


                                                     Notice of Related Action




       In compliance with Rules of Procedure 6.2(d) and 7.1(a) for the United States Judicial

Panel on Multidistrict Litigation, plaintiff Asyia Andrews notify the Panel of the following

related action, filed on March 29, 2021: Andrews v. Beech-Nut Nutrition Company et. al.,

2:2021-cv-01704-GRB-AKT, United States District Court for the Eastern District of New York.



         Dated: April 7, 2021                         Respectfully submitted,

                                                      /s/Michael P. Canty

                                                      LABATON SUCHAROW LLP
                                                      Michael P. Canty
                                                      140 Broadway
                                                      New York, New York 10005
                                                      Telephone: (212) 907-0700
                                                      Facsimile: (212) 818-0477
                                                      mcanty@labaton.com
